Order entered December 19, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01156-CV
                                      No. 05-18-01350-CV

                          IN THE INTEREST OF N.E.C., A CHILD

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-97-20578

                                            ORDER
       Before the Court are appellant’s November 16, 2018 motion to consolidate and

December 13, 2018 notice of withdrawal of motion to consolidate. We GRANT appellant’s

notice of withdrawal and withdraw the motion to consolidate from the Court’s consideration.

       The Court has reviewed the clerk’s record in appellate cause number 05-18-01156-CV

and finds that it is incomplete as it does not contain the appealed order, among other documents.

On December 13, 2018, appellant filed a motion requesting additional time to request a

supplemental clerk’s record and any additional reporter’s records he may need and for additional

time to file his brief. Appellant has filed courtesy copies of her request to Dallas County District

Clerk Felicia Pitre requesting a supplemental clerk’s record with fifty-one additional documents

and request to Shantel Beheler, Official Court Reporter for the 301st Judicial District Court, for

reporter’s records from seven additional hearings. We GRANT appellant’s motion as follows:
We ORDER Ms. Pitre to file, by December 28, 2018, a supplemental clerk’s record containing

the requested documents. We ORDER Ms. Beheler to file, by January 29, 2019, the additional

requested reporter’s records.

       Appellant shall file his brief by February 28, 2019.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre, Ms.

Beheler, and all parties.



                                                    /s/       ADA BROWN
                                                              JUSTICE